      Case 2:21-cv-01149-JAD-VCF Document 5 Filed 08/13/21 Page 1 of 2



 1
     SPENCER FANE LLP
 2   Mary E. Bacon, Esq. (Bar No. 12686)
     300 S. Fourth Street, Suite 950
 3   Las Vegas, NV 89101
     Telephone: (702) 408-3411
 4   Facsimile: (702) 408-3401
     E-mail: mbacon@spencerfane.com
 5

 6   Attorneys for Defendant Ad Astra Recovery
     Services, Inc.
 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
     AUSTIN LOVE,
10
                                                        Case No. 2:21-cv-01149-JAD-VCF
11                              Plaintiff,

12                  vs.                                    STIPULATION AND ORDER TO
                                                           EXTEND TIME TO RESPOND TO
13   AD ASTRA RECOVERY SERVICES, INC.                             COMPLAINT
14                              Defendant.                         (FIRST REQUEST)

15

16

17          Plaintiff, Austin Love (“Plaintiff”), and Defendant, Ad Astra Recovery Service, Inc.

18   (“Defendant”) have agreed to extend the time for Defendant to Respond to Plaintiff’s Complaint

19   [ECF No. 1] for one week, to August 17, 2021. Plaintiff filed his complaint on June 17, 2021.

20   This is the parties’ first stipulation to extend Defendant’s time to respond to the Complaint.

21

22

23

24           ///

25

26          ///

27

28          ///
     Case 2:21-cv-01149-JAD-VCF Document 5 Filed 08/13/21 Page 2 of 2



 1            The parties request this brief extension to accommodate Defendant’s counsel just being

 2   retained in this matter. The extension will allow Defendant time to evaluate its case, potential

 3   defenses and settlement possibilities. This request is made in good faith and not for the purpose of

 4   delay.

 5            DATED this 11th day of August, 2021.

 6         KIND LAW                                        SPENCER FANE, LLP
 7
     By:      /s/ Michael Kind                         By: /s/ Mary E. Bacon
 8         Michael Kind, Esq.                             Mary E. Bacon, Esq.
           Nevada Bar No. 13903                           Nevada Bar No. 12686
 9         8860 South Maryland Parkway, Suite 106         300 S. Fourth Street, Suite 950
           Las Vegas, Nevada 89123                        Las Vegas, NV 89101
10         Attorneys for Plaintiff Austin Love            Attorneys for Defendant Ad Astra Recovery
                                                         Services, Inc.
11

12

13

14

15
                                                  ORDER
16
                     IT IS SO ORDERED.
17

18

19                                                          Cam Ferenbach
                                                            United States Magistrate Judge
20   Respectfully submitted by:
                                                            Dated this 13th day of August, 2021.
21   SPENCER FANE, LLP

22   __/s/ Mary E. Bacon ______________
     Mary Bacon (Nevada Bar No. 12686)
23   300 South Fourth Street, Suite 950
     Las Vegas, Nevada 89101
24   Attorneys for Defendant Ad Astra Recovery
     Services, Inc.
25

26

27

28


                                                      2
